[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO REOPEN JUDGMENT OR DECLARE MISTRIAL (NO. 122)
The defendant has moved to reopen the judgment or declare a mistrial. The relief requested is denied as to request number 1. The relief requested is denied as to 2A, 2B, 2C and 2D.
As to request for relief number 2E, that is granted and the living room rug at 64 Good Ridge Road in Redding shall be the property of the defendant free of any claim or demand by the plaintiff. The wine collection valued at $27,000.00 shall be divided equally between the parties.
As to request for relief number 2F, that is granted and coverage under the defendant's Phoenix insurance policy ($30,000.00) shall be required as long as it is available to the defendant through his employment and coverage under the Bar CT Page 2760 Association policy shall be limited to age 70.
As to request for relief number 2G, as stated at the time of oral argument of this motion, the court paid no heed to the motions filed after the trial. This request for relief is, therefore, denied.
Dated at Bridgeport, Connecticut, this 11th day of October, 1990.
EDGAR W. BASSICK, III, JUDGE